Citation Nr: 1325421	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  11-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an arachnoid cyst, claimed as secondary to traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was continued in December 2008, September 2009 and June 2010 rating decisions.

The Veteran and his daughter testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2013.  A transcript of the hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran claims that he has an arachnoid cyst (a benign growth on the brain) related to a blast injury sustained in service.  His service treatment records do not show any treatment following a blast injury, and the Veteran has specifically denied seeking or receiving any such treatment in service.  See July 2010 notice of disagreement and May 2013 hearing transcript.  
However, the Veteran's DD Form 214 shows that his military occupational specialty was that of a jet engine mechanic.  He has consistently maintained that he was working on the flight line when the engine of a jet 10 feet from him "exploded" with a tremendous blast, rendering him disoriented and dazed.  See February 2003 statement, April 2003 VA examination report, and May 2013 hearing transcript.  In a February 2006 statement, KNR stated that he served with the Veteran and could confirm the jet engine explosion.  All these statements are competent lay statements [see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)], which the Board also finds to be credible based on the Veteran's MOS and the consistent nature of the lay statements.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Post-service medical evidence shows that the Veteran has been diagnosed with a large arachnoid cyst of the left cerebral hemisphere.  See December 2005 VA CT scan report.  In an August 2009 statement, the Veteran's private neurosurgeon, Dr. K.S., stated that "there is a possibility of an arachnoid cyst developing as a result of a concussive blast near the head.  Also, a concussive blast can exacerbate pre-existing cystic formation.  However, I cannot say that the current arachnoid cyst was the direct result of the concussing blast" during the Veteran's military service.  In a May 2010 statement, the Veteran's treating VA physician, Dr. N.W., noted that "there is a possibility that the arachnoid cyst could have developed as a result of a concussive blast near the head."

The United States Court of Appeals for Veterans Claims (Court) has held that, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between arachnoids cyst and the Veteran's service is necessary. 

Accordingly, this case is REMANDED to the RO, via the AMC in Washington, D.C., for the following actions.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the etiology of his arachnoid cyst.  His claims file, to include his Virtual VA file, must be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.  

Based on review of the relevant medical history and examination of the Veteran, and with consideration of sound medical principles, the examiner should opine as to whether any such arachnoid cyst is, at least as likely as not (at least a 50 percent probability), related to the Veteran's active duty, to include a blast injury sustained therein.  

The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the lay statements of record that the Veteran was in close proximity to a jet engine explosion during service.  The examiner is informed that the Board finds this lay evidence credible.

The examiner must also discuss the medical opinions provided by Dr. KS and Dr. NW noted above.
All findings, conclusions, and opinions should be set forth in a legible report. 

2.  Then, after undertaking any other development deemed necessary, re-adjudicate the issue of entitlement to service connection for an arachnoid cyst, claimed as secondary to traumatic brain injury.  If the benefit sought on appeal remains denied, the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

